Exhibit 10.1
 
EXHIBIT 10.1 AMENDED EMPLOYMENT AGREEMENT, DATED AS OF JUNE 22, 2010, BETWEEN
REGISTRANT AND CHERYL A. DRAGOO
 
 
AMENDED EMPLOYMENT AGREEMENT
 
THIS AMENDED AGREEMENT is dated as of June 22, 2010, by and between BOWL AMERICA
INCORPORATED, hereinafter called “Corporation”, and Cheryl A. Dragoo,
hereinafter called “Dragoo.”


WITNESSETH:


WHEREAS Corporation’s prior Employment Agreement with Dragoo will expire on June
27, 2010;


WHEREAS the parties desire to enter into a new Employment Contract to go into
effect on June 28, 2010; and


NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, the parties hereby agree as follows:


1.           Corporation hereby employs Dragoo, and Dragoo hereby agrees to work
for Corporation for a term of one year commencing June 28, 2010, and expiring at
the end of Corporation’s next fiscal year on July 3, 2011.


2.           Dragoo shall serve as Controller, Chief Financial Officer, Senior
Vice President and Assistant Treasurer of the Corporation, performing the
functions and duties normally performed by a Controller, Chief Financial
Officer, Senior Vice President and Assistant Treasurer.


3.           Dragoo shall devote her full time and attention to the affairs of
the Corporation.


4.           The Corporation and Dragoo shall be entitled by way of remuneration
for her services the sum of $156,424 for the fiscal year of the Corporation
commencing on June 28, 2010 and ending on July 3, 2011, to be paid in bi-weekly
installments.


5.           This Agreement is purely personal with Cheryl A. Dragoo and in the
event of her death or total disability during the contract period, this
Agreement shall terminate and the obligations of the Corporation to make any
payments shall cease.


                                                                           

BOWL AMERICA INCORPORATED  ATTEST:
 
By:  Leslie H. Goldberg
 
Michael T. Dick
President Assistant Secretary

 
 

Cheryl A. Dragoo
 